Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 22, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160767 & (59)(60)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  In re EMONI DOMINIQUE LIPSCOMB                                     SC: 160767                         Megan K. Cavanagh,
                                                                     COA: 351259                                         Justices
                                                                     Oakland CC Family Div:
                                                                      2019-874296-DL

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 12, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for miscellaneous relief is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 22, 2020
         b0415
                                                                                Clerk